Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 20, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 630,886 (Held hereinafter).
In re claim 1, with reference to Figs. 1-6, Held discloses: A storage device with at least one storage container which comprises a container housing (box, lines 8-10), on which at the outside at least one handle is arranged, said handle being designed as an at least essentially U-shaped bow grip comprising two grip limbs which are connected to one another by a connection web (see fig. 4 below), around which a hand can grip, and said handle in the region of the free end sections of the grip limbs, which are opposite the connection web, being mounted pivotably about a pivot axis via a pivot bearing device (a8, a9) on the container housing so that the handle is pivotable between a position of non-use (see fig. 1) in which it is pivoted onto the container housing and a position of use in which it projects away from the container housing (see dotted position of B in Fig. 5), wherein each pivot bearing device comprises a first bearing element which is arranged on the container housing (a8, a9) and a second bearing element (b4) which is arranged on one of the grip limbs of the handle, said bearing elements being inserted into one another in the axis direction of the pivot axis and being rotatable relative to one another with respect to the pivot axis, wherein a securing device which assumes an active state at least in the position of use of the handle is assigned to the free end section of each grip limb (See fig. 4), by way of which securing device in its active state the assigned grip limb is supportable or supported with respect to the container housing in the axis direction of the pivot axis, in order to prevent a mutual approach of the two grip limbs which would permit a release from one another of the bearing elements which are inserted into one another (lines 40-54).

[AltContent: textbox (Oblique Surf.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Approx 10 deg.)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Securing Device)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Web)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Limb)][AltContent: textbox (Limb)]
    PNG
    media_image1.png
    766
    870
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Held discloses the claimed invention including wherein the two bearing elements of each pivot bearing device on assembly of the handle are inserted into one another by way of a latching procedure which is entailed by an elastic bending of the handle amid the mutual approach of the two grip limbs, wherein each securing device in at least one other pivoting position of the handle which is different from the position of use assumes an inactive state, in which it releases the grip limb which is assigned to it, in order to permit a relative movement between the two grip limbs directed towards one another in the axis direction of the pivot axis, said relative movement being necessary for the latching procedure (lines 54-63).
In re claim 3, with reference to the Figs. noted above, Held discloses the claimed invention including wherein the inactive state of the securing devices is present at least in the region of the position of non-use of the handle (securing devices in fig. 4 do not enter a4/a5 in manner to resist inwards approach of the limbs in the non-use position in fig. 1).
In re claim 4, with reference to the Figs. noted above, Held discloses the claimed invention including wherein the inactive state of the securing devices is present in the position of non-use as well as in a pivoting region of the handle of maximally 10 degrees, said pivoting region following the position of non-use (due the shape of the lobes forming the securing devices, it is shown that at approximately 10 degrees of pivoting is allowed prior to engagement of the securing devices in the cutouts a4/a5).
In re claim 5, with reference to the Figs. noted above, Held discloses the claimed invention including wherein of the two bearing elements of each pivot bearing device, the one bearing element is designed as a bearing eye (a8/a9) and the other bearing element as a bearing pin (b4) which is rotatably inserted into the bearing eye.
In re claim 6, with reference to the Figs. noted above, Held discloses the claimed invention including wherein the two bearing elements of each pivot bearing device on assembly of the handle are inserted into one another by way of a latching procedure, which is entailed by an elastic bending of the handle amid the mutual approach of the two grip limbs, wherein each securing device in at least one other pivoting position of the handle which is different from the position of use assumes an inactive state, in which it releases the grip limb which is assigned to it, in order to permit a relative movement between the two grip limbs directed towards one another in the axis direction of the pivot axis, said relative movement being necessary for the latching procedure (as in re claim 2 above), and wherein each bearing pin at the face side has an oblique sliding surface (see Fig. 1), with which it can slide on a peripheral edging structure of the container housing which encompasses the bearing eye, whilst creating an elastic bending of the handle, when the handle, during the latching procedure, executes an assembly movement which is at right angles to the pivot axis and is orientated towards the container housing (lines 54-63).
In re claim 7, with reference to the Figs. noted above, Held discloses the claimed invention including wherein the pivot bearing devices (b4) are arranged in the region of the outer sides of the two grip limbs which are facing away from one another in the axis direction of the pivoting axis (see Fig. 4).
In re claim 8, with reference to the Figs. noted above, Held discloses the claimed invention including wherein the pivot bearing devices are arranged in the region of two lateral edge surfaces of an outer wall deepening of the housing wall of the container housing which lie opposite one another at a distance (at a8/a9), in a manner such that the handle is received in the outer wall deepening in a completely sunk manner in its position of non-use and projects out of the wall deepening in its position of use (see Fig 5).
In re claim 9, with reference to the Figs. noted above, Held discloses the claimed invention including wherein each securing device comprises a first support projection (a6) which is arranged on the container housing in the region of the pivot axis of the handle and which projects away from a housing wall of the container housing transversely to the pivot axis as well as a second support projection (b5) which is arranged on the free end section of the assigned grip limb and participates in the pivoting movement of the assigned grip limb, wherein the second support projection is arranged offset to the first support projection in the axis direction of the pivot axis in the direction of the outer side of the grip limb and is designed in a manner such that an overlapping at right angles to the pivot axis of the handle is present between the first support projection and the second support projection in the active state of the securing device (i.e. the surface of a6 which prevents approach of the limbs via overlap of limb at the support projections).
In re claim 10, with reference to the Figs. noted above, Held discloses the claimed invention including wherein the two bearing elements of each pivot bearing device on assembly of the handle are inserted into one another by way of a latching procedure which is entailed by an elastic bending of the handle amid the mutual approach of the two grip limbs, wherein each securing device in at least one other pivoting position of the handle which is different from the position of use assumes an inactive state, in which it releases the grip limb which is assigned to it, in order to permit a relative movement between the two grip limbs directed towards one another in the axis direction of the pivot axis, said relative movement being necessary for the latching procedure (as in re claim 2 above), and wherein no overlapping at right angles to the pivot axis of the handle is present between the first support projection and the second support projection in the inactive state of the securing device (to allow for approach of the limbs for assembly/removal of the handle, lines 54-63).
In re claim 11, with reference to the Figs. noted above, Held discloses the claimed invention including wherein the first support projection and/or the second support projection delimits a groove (edge of a6 forms groove with a4) which is open at right angles to the pivot axis and into which the respective other support projection either immerses or does not immerse depending on the pivoting position of the handle (See fig. 5).
In re claim 20, with reference to the Figs. noted above, Held discloses the claimed invention including wherein the inactive state of the securing devices is present exclusively in the region of the position of non-use of the handle (see Fig. 5, lines 54-63).
In re claim 21, with reference to the Figs. noted above, Held discloses the claimed invention including wherein the first bearing elements which are arranged on the container housing are designed as bearing eyes with insert openings (a8/a9) which face one another and the second bearing elements (b4) which are arranged on the grip limbs are designed as bearing pins which point away from one another (See Fig. 4 above).
In re claim 24, with reference to the Figs. noted above, Held discloses the claimed invention including wherein each securing device in at least one pivoting position of the handle, which is different from the position of use, assumes an inactive state in which the associated grip limb is released for permitting a relative movement between the two grip limbs directed towards one another in the axis direction of the pivot axis (lines 54-63, position which allows for insertion is the same which would allow for removal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held as applied to claim 1 above, and further in view of US PG Pub No. 2011/0168729 (Koenig et al. hereinafter).
In re claims 12 and 22, with reference to the Figs. noted above, Held discloses the claimed invention except wherein the storage container comprises an arresting device which is assigned to the handle and which is designed for the non-pivotable releasable arresting of the handle in its position of non-use, and the arresting device is designed as a latching device which with a snap effect automatically latches in or latches during the pivoting of the handle which is caused by a manual introduction of force.
However, with reference to Figs. 3 and 4, Koenig et al. discloses a recessed container handle comprising an arresting device (57) which is assigned to the handle and which is designed for the non-pivotable releasable arresting of the handle in its position of non-use (see Fig. 4), and the arresting device is designed as a latching device which with a snap effect automatically latches in or latches during the pivoting of the handle which is caused by a manual introduction of force (paragraphs 0054-0056).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the handle of Held to have included the arresting device as taught by Koenig et al. for the purposes of preventing inadvertent swinging of the handle to or from the use and non-use positions (Koenig et al. paragraph 0054).
In re claim 19, with reference to the Figs. noted above, Held discloses the claimed invention except several storage containers which each on their container housing in the region of the lower side comprise a lower coupling device and in the region of the upper side comprise an upper coupling device, wherein these two coupling devices are adapted to one another in a manner such that storage containers which are directly stacked onto one another in the height direction, by way of the interaction of the upper coupling device of the respective lower storage container and of the lower coupling device of the respective upper storage container can be releasably coupled to one another in a manner in which they cannot be lifted from one another.
However, Koenig et al. discloses several storage containers which each on their container housing in the region of the lower side comprise a lower coupling device (65) and in the region of the upper side comprise an upper coupling device (26a), wherein these two coupling devices are adapted to one another in a manner such that storage containers which are directly stacked onto one another in the height direction, by way of the interaction of the upper coupling device of the respective lower storage container and of the lower coupling device of the respective upper storage container can be releasably coupled to one another in a manner in which they cannot be lifted from one another (paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the handle for a box of Held on the side of a container such as that of the container of Koenig et al., for the purposes of allowing stacking of multiple like containers (Koenig et al. paragraphs 0012 and 0016). 


Claim(s) 13-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held as applied to claim 1 above, and further in view of US Patent No. 4,874,088 (Leben hereinafter).
In re claim 13, with reference to the Figs. noted above, Held discloses the claimed invention except wherein the container housing of the storage container has an upper side which faces in a height direction as well as a front side which is orientated at right angles to the height direction, wherein the handle which is provided with the securing devices is a front handle which is pivotably arranged on the front side of the container housing and whose pivot axis runs at right angle to the height direction of the container housing.
However, with reference to Figs. 2 and 12, Leben discloses a container with an upper side (62) which faces in a height direction as well as a front side (54/56) which is orientated at right angles to the height direction, wherein a handle (58) which is provided is a front handle which is pivotably arranged on the front side of the container housing and whose pivot axis runs at right angle to the height direction of the container housing.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a container as taught by Leben for the box of Held, the handle of Held being the handle 58 of Leben, for the purposes of allowing for one or two-handed lifting of the box by providing one top handle and two side handles to facilitate enhanced gripping of the box for lifting depending upon the weight of contents in the box.
In re claim 14, with reference to the Figs .noted above, Held in view of Leben disclose the claimed invention including wherein the container housing additionally to the front handle which is arranged on the front side comprises an upper handle (which is arranged on the upper side (handle 70).
In re claim 15, with reference to the Figs .noted above, Held in view of Leben disclose the claimed invention including wherein that the upper handle is pivotably mounted on the container housing, wherein in the course of a pivoting movement it is selectively pivotable into a position of non-use in which it is pivoted onto the container housing or into a position of use in which it is pivoted away from the container housing and projects upwards (see Fig. 5 of Leben).
In re claim 17, with reference to the Figs .noted above, Held in view of Leben disclose the claimed invention including wherein the container housing has a box-like housing lower part (20) which on an upper side which faces upwards in the height direction comprises an access opening for a storage space, and a housing lid (16) which is assigned to the access opening and for opening and closing the access opening is pivotably mounted (via hinge 18) on the housing lower part, wherein the upper handle (70) is arranged on the housing lid at the top on the outside and the front handle (58) is arranged at the outside on a front wall of the housing lower part which projects upwards from a base wall of the housing lower part (see Leben fig. 5).
In re claim 18, with reference to the Figs .noted above, Held in view of Leben disclose the claimed invention including wherein the storage container on the outer side of the container housing comprises a guide device, via which it can be received in a shelf structure in a manner in which it can be pulled out (See Fig. 1 below).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. to be received and guided in a shelf structure) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.

[AltContent: arrow][AltContent: textbox (Guide Device)][AltContent: textbox (Guide Device)][AltContent: arrow]
    PNG
    media_image2.png
    271
    514
    media_image2.png
    Greyscale


Claim(s) 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held in view of Leben as applied to claim 15 above, and further in view of Koenig et al.
In re claim 16, with reference to the Figs .noted above, Held in view of Leben disclose the claimed invention except wherein the storage container comprises an upper arresting device which is assigned to the upper handle and is for the releasable arresting of the upper handle in its position of non-use.
However, with reference to Figs. 3 and 4, Koenig et al. discloses a recessed container handle comprising an arresting device (57) which is assigned to the handle and which is designed for the non-pivotable releasable arresting of the handle in its position of non-use (see Fig. 4), and the arresting device is designed as a latching device which with a snap effect automatically latches in or latches during the pivoting of the handle which is caused by a manual introduction of force (paragraphs 0054-0056).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the handle of Held in view of Leben to have included the arresting device as taught by Koenig et al. for the purposes of preventing inadvertent swinging of the handle to or from the use and non-use positions (Koenig et al. paragraph 0054) which may prevent stable stacking.
In re claim 23, with reference to the Figs .noted above, Held in view of Leben disclose the claimed invention including wherein the upper arresting device is designed as a latching device (as in re claim 22 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733